Citation Nr: 0708823	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.   

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had periods of active service from to January 
1964 to March 1964, from May 1966 to July 1966, from December 
1968 to February 1969, and from February 1975 to March 1975.  
The veteran also had a period of active duty for training 
(ACDUTRA) from January 1962 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision in 
which the RO denied service connection for a "nervous 
condition" (then diagnosed as dysthymic disorder with 
depression).  The veteran's representative filed a notice of 
disagreement (NOD) in November 2004 and the RO issued a 
statement of the case (SOC) in June 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Initially, the Board notes that the veteran has asserted 
that, during service, he was hospitalized at Moncrief Army 
Hospital for treatment of a psychiatric disability as well as 
a suicidal attempt while stationed at Fort Jackson in 
Columbia, South Carolina; these records have not beer 
obtained.  Accordingly, the RO should undertake appropriate 
action to obtain the referenced hospital records, dated in 
February and March 1975, from the Moncrief Army Hospital in 
South Carolina.  The RO should attempt to obtain such records 
from the National Personnel Records Center (NPRC), as well as 
from the hospital, directly.  The RO is reminded that, in 
requesting records from Federal facilities, efforts to assist 
should continue until either the records are obtained, or 
sufficient evidence indicating that the records sought do not 
exist, or that further efforts to obtain those records would 
be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2006).

The Board also notes that, in VA outpatient treatment records 
dated in 2004, the veteran indicated that Social Security 
Administration (SSA) benefits were a source of his income.  
While SSA records are not controlling for VA determinations, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
any SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination.

The Board also finds that further development on the question 
of a medical relationship between a current acquired 
psychiatric disability and active service is warranted.

The service medical records currently of record reflect no 
complaint, finding, or diagnosis of any psychiatric 
condition.  However, service medical and personnel records 
indicate that the veteran honorably discharged shortly after 
enlisting in active service on multiple occasions.  A March 
1964 naval recruit evaluation report noted that the veteran 
was a limited, inadequate recruit who was unable to meet 
minimum standards of recruit training.  After successfully 
reenlisting in the Navy in May 1966, a June 1966 discharge 
examination notes that the veteran's longstanding failure to 
respond effectively to various social, emotional, and 
physical demands mark him as unlikely to adapt successfully 
to service.  A March 1975 Army discharge examination report 
shows a notation of passive aggressive personality that was 
not considered disabling.  On the veteran's March 1975 
medical history report, an examiner noted a diagnosis of 
passive aggressive personality as well as indicated that the 
veteran had a suicide gesture, taking an excessive amount of 
pills, as a result of impulse behavior.  Finally, a March 
1975 mental health clinic note showed that the veteran was 
prescribed medications for anxiety and insomnia and 
recommended for administrative separation.

Post-service VA treatment records dated in March and April 
1991 show treatment for major depression and obsessive 
compulsive neurosis.  An April 1995 VA mental disorders 
examination report listed diagnoses of late onset dysthymic 
disorder and obsessive/compulsive anxiety disorder.  
Additional VA outpatient treatment records dated from 2002 to 
2004 show complaints of insomnia, anxiety, and depression and 
list various diagnoses including depressive disorder with 
psychotic features, obsessive compulsive disorder, anxiety 
disorder NOS, depression NOS, and personality disorder with 
paranoid and dependent traits.  

Given the in-service notations and symptoms, evidence of 
post-service VA psychiatric treatment, and the veteran's 
assertions as to a relationship between his current problems 
and service, the Board finds that VA psychiatric 
examination-to obtain medical information as to whether 
there is the medical relationship between any current 
psychiatric disability and military service-would be helpful 
in resolving the claim for service connection on appeal.  See 
38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA a 
psychiatric examination, by a psychiatrist, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for any scheduled VA examination, without 
good cause, may result in denial of the original claim for 
service connection for acquired psychiatric disability (as 
the claim will be adjudicated on the record).  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examinations, the 
RO must obtain and associate with the claims file a copy of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) as regards the five elements of a claim for service 
connection-specifically, disability rating and effective 
date-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of psychiatric 
evaluation and treatment of the appellant 
at the Moncrief Army Hospital in Fort 
Jackson, South Carolina, in February and 
March 1975.  The RO's efforts should 
include contact with all appropriate 
sources, to include NPRC, as well as the 
hospital, directly.   

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file. 

2.  The RO should obtain from the SSA a 
copy of any SSA decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for service connection on appeal.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
In addition, the RO should ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above)-
specifically as regards disability rating 
and effective date-as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination, by 
a psychiatrist (M.D.), at an appropriate 
VA medical facility.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All indicated tests and 
studies, to include psychological testing 
if deemed appropriate, should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of the report), 
and all clinical findings should be 
reported in detail. 

With respect to each diagnosed 
psychiatric disability(ies), the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to psychiatric symptomatology and/or 
events documented during veteran's active 
military service.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for acquired 
psychiatric disability in light of all 
pertinent evidence and legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


